Citation Nr: 1635203	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-36 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include substance abuse disorder, substance induced mood disorder, substance induced bipolar disorder, psychosis, depressive disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from February 1991 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to service.

2.  A chronic lumbar spine disability was not shown in service, lumbar spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current lumbar spine disorder is etiologically related to his active service.

3.  A diagnosis for TBI has not been shown at any time during the appeal period.


CONCLUSION OF LAW

1.  The criteria for service connection for a an acquired psychiatric disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for TBI have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

No VA examinations were requested in connection with the Veteran's claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claims.  See 38 U.S.C. § 5103A(a).  The weight of evidence does not show a current diagnosis for a TBI.  The weight of the evidence is also against a finding that an acquired psychiatric disorder or lumbar spine disorder had its onset during active service or within one year of separation from active service or competent evidence even suggesting any of these assertions may be associated with service or a service-connected disability.  As such, elements (1), (2), and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's acquired psychiatric disorder, lumbar spine disorder, or TBI either began during or was otherwise caused by his active service or is due to or aggravated by a service-connected disability, and even the Veteran has suggested that several of his conditions on appeal are not the result of his military service.  For example, in a December 2011 statement, the Veteran stated that only his TBI was service connected, his back and PTSD were not service connected. These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation. 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In May 2011, the Veteran filed his claims.  He asserted that he was applying for non-service connected pension for his acquired psychiatric disorder and lumbar spine disorder.   He filed a service connection claim for a TBI.  In December 2011, he again asserted that he was only claiming service connection for a TBI due to "loud and ruff moments" during his active service.  He once again acknowledged that his acquired psychiatric disorder and lumbar spine disorder were not service connected. 

In September 2012, the Veteran was granted nonservice-connected pension.  However, he was denied service connection for his acquired psychiatric disorder, lumbar spine disorder, and a TBI.  The Veteran appealed the denials of service connection.

Acquired Psychiatric Disorder

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for an acquired psychiatric disorder.  In fact, at his separation examination in February 1994, he specifically denied having any psychiatric symptoms, he reported being in good health, the examining medical officer noted that he appeared in good health, and he had a normal psychiatric examination. 

In May 2000, more than six years after separating from active service, the Veteran started receiving treatment for his substance abuse disorder, at which time he denied any relationship between his active service and his various addictions.  In January 2001, almost seven years after his separation from service, he was formally diagnosed with an acquired psychiatric disorder.  In April 2011, he denied having any military sexual trauma, but reported being the victim of childhood sexual trauma.

As discussed above, in December 2011, the Veteran reiterated that his TBI was the only claim that was service connected and that his PTSD was not service connected.

Based upon the evidence of record, the Board finds there is no evidence that an acquired psychiatric disorder had its onset in service or within a year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms in service, at discharge, or after his separation from active service for more than six years.  There is also no competent medical opinion of record which even suggests that the Veteran's acquired psychiatric disorder may be the result of his military service.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing an acquired psychiatric disorder or determining its etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  Therefore, while the Veteran disagrees with the conclusion that his acquired psychiatric disorder neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of his acquired psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

Accordingly, the criteria for service connection have not been met for an acquired psychiatric disorder.  That is, the evidence does not show that a chronic acquired psychiatric disorder was diagnosed in service or within one year of service and the weight of the evidence is against a finding that an acquired psychiatric disorder has existed continuously since service.  Therefore, the claim is denied. 

Regarding the Veteran's substance abuse problems, the service connection entitlement statutes set forth in 38 U.S.C.A. § 1110 reads, "No compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."

The regulatory provisions of 38 C.F.R. § 3.301 address line of duty and misconduct determinations.  Under 38 C.F.R. § 3.301(a), direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See also 38 C.F.R. § 3.1(m).

The provisions of 38 C.F.R. § 3.301(d), which specifically address line of duty determinations with respect to abuse of alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.

The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen  v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001).

Accordingly, because the Veteran's substance abuse disorder is not shown to be caused by or secondary to a service connected disability, it must be denied.




Lumbar Spine Disorder

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis of a lumbar spine disorder.  At his separation examination in February 1994, he reported he was in good health, the examining medical officer noted he appeared in good health, and he had a normal physical examination of his spine. 

In May 2000, more than six years removed from active duty, the Veteran found to be in no acute distress and had a normal neurological examination.  In July 2006, the Veteran experienced a fall, which resulted in the onset of low back pain.  In November 2006, lumbar spine and thoracic spine x-rays were normal.  In January 2007, the Veteran reported that his low back pain began after a motor vehicle accident in January 2005.  He also reported that he fell down some stairs that resulted in low back pain.  A lumbar spine x-ray was again interpreted as showing a normal spine.  In July 2008, the Veteran reported that he fell from a semi-truck the previous day.  A lumbar spine x-ray was stable, but showed mild degenerative disc disease.  In May 2009, he reported injuring his back two years earlier.  In July 2011, he reported his lumbar spine disorder began in May 2004 (which would place the onset more than a decade after he separated from service).

In December 2011, the Veteran reiterated that his TBI was the only claim that was service connected.  He asserted that his lumbar spine disorder was not service connected.

In July 2013, the Veteran reported that he had low back pain after falling from a semi-truck.  An August 2013 lumbar spine MRI showed a disc herniation at L2-3.  A December 2014 lumbar spine x-ray was normal.

In April 2014, the Veteran's physician reported that he experienced chronic low back pain.  However, this statement is of little probative value as his physician does not address the etiology of the back problems or suggest that a chronic back disability either began during or was otherwise caused by the Veteran's military service.  
The Veteran has not submitted any medical evidence suggesting that his lumbar spine disorder was the result of his active service.  In fact, the Veteran has on several occasions denied that his lumbar spine disorder was the result of his active service.   The record shows that the Veteran has been involved in multiple accidents resulting in low back pain, all of which occurred well after his separation from service.

The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disability related to his active service.  In addition, his STRs do not document any treatment or diagnosis for a lumbar spine disorder.  As such, the Board does not find that the evidence of record shows continuous back symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a lumbar spine disorder.  The record contains does not contain evidence of a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

To the extent the Veteran's statements can be construed as suggesting that his lumbar spine disorder was due to his active service, they have been considered (as noted above, the Veteran on multiple occasions has stressed that his back condition is not related to service).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, knowledge of the etiology of musculoskeletal disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Lumbar spine disorders are simply not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical testing, such as x-rays and MRIs, are needed to properly assess and diagnose a lumbar spine disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his lumbar spine disorder, such as back pain, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Such determinations would require medical expertise to conduct and interpret clinical testing and analyze the test results along with the symptoms to render a nexus opinion.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's statements do not constitute competent medical evidence and lack probative value.

The criteria for service connection have not been met for a lumbar spine disorder.  That is, the evidence does not show that a chronic lumbar spine disability was diagnosed in service or within a year of service; and the weight of the evidence is against a finding that lumbar spine problems have existed continuously since service.

Accordingly, the evidence fails to establish service connection for the Veteran's lumbar spine disorder, and the claim is denied.

TBI

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis of a TBI.  His STRs also do not show that he experienced any events that could result in a TBI.  At his separation examination in February 1994, he reported he was in good health, the examining medical officer noted he appeared in good health, and he had a normal physical examination. 

After his separation from service, the Veteran's medical records also do not show any complaints, symptoms, treatment, or diagnosis of a TBI.  In January 2009, his treating physician noted negative findings for a TBI.  In May 2009, he denied having a TBI.  A July 2012 MRI of the Veteran's head showed no significant intracranial abnormalities.

In July 2011, the Veteran reported that his TBI began in May 2004.  However, the  voluminous medical records do not document a TBI having been diagnosed at any time.

Consideration has been given to the Veteran's allegation that he has a TBI due to his active service.  However, to the extent that the Veteran is considered competent to report symptoms of a TBI, he has not actually reported any current symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, he lacks the medical training or qualification either to diagnose a TBI or to relate it to his active service.  Id.   

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported TBI; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, here, no TBI hsd been identified during the course of the Veteran's appeal.

The Board acknowledges the Veteran's belief that his headaches are the result of a TBI.  However, a review of the service treatment records does not show complaints of headaches.  On the Veteran's medical history survey completed in conjunction with his separation physical he specifically denied any frequent or severe headaches, despite noting the presence of several other medical conditions such as chest pain.  Following service, the Veteran did voice complaints of headaches, but they were not related to the Veteran's military service, or to any head trauma therein.

As such, the criteria for service connection for a TBI have not been met, and the Veteran's claim is denied.
ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for TBI is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


